UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4232



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES LAMONT HAIRSTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00307-NCT)


Submitted:   October 18, 2007             Decided:   October 23, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Carlyle Sherrill, III, SHERILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant. Randall Stuart Galyon, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Lamont Hairston appeals from his conviction and

120-month      sentence     imposed    following     his    guilty      plea   to

distribution of crack cocaine.         Hairston’s attorney filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there were no meritorious issues for appeal, but challenging the

reasonableness of the sentence.         Hairston was advised of his right

to file a pro se supplemental brief, but has declined to do so.

Our   review     of   the    record    discloses     no    reversible     error;

accordingly, we affirm Hairston’s conviction and sentence.

             We find that Hairston’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.      Hairston was properly advised of his rights, the

elements of the offense charged, and the mandatory minimum and the

maximum sentence for the offense.         The court also determined that

there was an independent factual basis for the plea and that the

plea was not coerced or influenced by any promises.                   See United

States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).                       We

therefore find that the plea was valid.

             We find that the district court properly applied the

Sentencing     Guidelines    and   considered      the    relevant    sentencing

factors before imposing the 120-month sentence.                      18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007); see United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005).           Additionally, we find that


                                      - 2 -
the sentence imposed—which was within the properly calculated

guideline range—was reasonable.      See United States v. Green, 436

F.3d 449, 457 (4th Cir.) (“[A] sentence imposed within the properly

calculated [g]uidelines range . . . is presumptively reasonable.”)

(internal quotation marks and citation omitted), cert. denied, 126

S. Ct. 2309 (2006); see also Rita v. United States, 127 S. Ct.

2456,   2462-69    (2007)   (upholding    application   of     rebuttable

presumption   of    correctness    of     within-guideline     sentence).

Accordingly, we affirm Hairston’s sentence.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.             We therefore

affirm Hairston’s conviction and sentence.         This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -